 
 
I 
111th CONGRESS
1st Session
H. R. 3096 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide additional housing assistance for certain individuals and households adversely affected by a major disaster. 
 
 
1.Increased housing assistanceThe amendments made by section 686 of the Post-Katrina Emergency Management Reform Act of 2006 (120 Stat. 1448) shall apply to an individual or household adversely affected by a major disaster that occurred on or after January 1, 2006. 
 
